                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                  CRIMINAL ACTION
                                                           No. 04-460
       V.
                                                           CIVIL ACTION
 TYRONE DORMAN                                             No. 16-6259

                                            ORDER

       AND NOW, this 28th day of January, 2020, upon consideration of Defendant Tyrone

Dorman's prose Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence By a

Person in Federal Custody, the Government' s opposition thereto, and for the reasons stated in the

accompanying Memorandum, it is ORDERED the Motion (Document 102) is DENIED.

       A certificate of appealability shall not issue because Dorman has not made a substantial

showing of the denial of a constitutional right nor demonstrated that reasonable jurists would

debate the correctness of this ruling. See 28 U.S.C. § 2253(c)(2); Slackv. McDaniel, 529 U.S. 473 ,

483-84 (2000).

       The Clerk of Court is DIRECTED to mark the above-captioned cases CLOSED.



                                                     BY THE COURT:
